DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 01/27/2021 has been entered:
Claim 1, 2, 5 – 8, 10 – 15 and 18 – 25 remain pending in the application;
Claim 1, 5, 13 and 23 are amended;
Claim 4 is cancelled;
Claim 24 and 25 are added as new.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 8, 10 – 15 and 18 – 23 under 35 U.S.C. 103 have been fully considered and applicant’s amendments overcome the 103 rejections set forth in the Final Office Action mailed on 10/27/2020. The corresponding 103 rejections are withdrawn. However, applicant’s amendments to claims render the arguments moot in view of new grounds of 103 rejection.


Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendment changed the scope of claim, new reference Loney et al. (US 2012/0312957 A1; published on 12/13/2012) (hereinafter “Loney”) is introduced in the new grounds of rejection to teach the amended claim 1 together with the teaching of Feke and Miki. See detail in 103 rejection section in this Office Action.
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.10 are exclusively relying on supposed deficiencies with respect to the rejection of parent claim 1. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 10 have been fully considered and the amendment renders arguments moot. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1, 2, 7, 8, 10 – 15, 18 – 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feke et al. (US 2015/0105656 A1; priority date on 06/01/2009) (hereinafter "Feke"), and in view of Miki (JP 2004245979 A; published on 09/02/2004) and Loney et al. (US 2012/0312957 A1; published on 12/13/2012) (hereinafter “Loney”).

Regarding claim 1, Feke teaches an imaging device for animals ("FIGS. 2A and 2B show electronic imaging system 10, including …" [0069]; "… such as described in the previously mentioned application of Vizard et al, but configured in accordance with the present invention with a torsional support apparatus 300 inside sample environment 14." [0069]), comprising:
a darkroom box ("… inside sample environment 14." [0069]; "Sample environment 14 is preferably light-tight and fitted with light-locked gas ports for environmental control." [0011]; Fig.2A), of which at least part of one lateral wall has an open portion ("Imaging system 10 can include an access means or member 38 …" [0011]; see opening in Fig.2A), the darkroom box comprising a top surface, a bottom surface, and a plurality of lateral wall (see Fig.2A);
an opening ("Imaging system 10 can include an access means or member 38 …" [0011]; see opening in Fig.2A) through which external light is incident into the darkroom box (see Fig.2A, the incident of external light is inherent property of an opening) and 
a test subject supporter comprising a support configured for mounting of the test subject ("Torsional support apparatus 300 includes … an upwardly open, U-shaped loop 304, as shown in FIG. 3G … A recumbent animal 306, such as a mouse, is positioned and constrained at the bottom of loop 304." [0069]; Fig.5A) wherein the part of the test subject protrudes outward therefrom ("The tail of animal 306 may extend through cut-out 360 in posterior bearing mount 324 and posterior hub 332." [0075]; see position of tail in Fig.5A), and the test subject supporter is laterally movable in and out of the darkroom box through the opening (see Fig.4, the apparatus 300 contains handles which is capable for mobility to place and remove 300 from imaging system 10; see Fig.2B, the seat and screw to removably mount apparatus 300 over plate 16; since the opening is on the lateral wall, the moving of 300 through opening is lateral).
an image generator connected to a sensor ("… and lens and camera system 24, to define the imaging light path." [0084]) and configured to take images of the test subject mounted on the support inside the darkroom box ("X-rays 550 are emitted by microfocus X-ray source 28 toward animal 306 and penetrate animal 306 depending upon the attenuation of the animal's soft and skeletal tissue. X-rays 550 then intercept high-resolution phosphor sheet 34 which responds by emitting phosphorescent visible light 560 that is captured in capture step 416 by electronic imaging system 10 wherein Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and 2114; in addition, the apparatus taught by Feke is capable of taking images while applying external stimulus); and
an image processor configured to process the images taken by the image generator ("System 24 converts the light image into an electronic image, which can be digitized. The digitized image can be displayed on the display device, stored in memory, transmitted to a remote location, processed to enhance the image, and/or used to print a permanent copy of the image." [0012]).
Feke fails to explicitly teach a blackout cover provided on at least one side of the open portion vertically covering the open portion, while a central portion of the blackout cover being apart from a bottom side of the open portion, wherein the blackout cover and the bottom side define a size of an opening, wherein a pair of guide rails are mounted on the bottom surface of the darkroom box and enable the support to move in a sliding manner.
However, in the same field of endeavor, Miki teaches a blackout cover provided on at least one side of the open portion (“An opening 42 closed by a lid 41 that can be 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sample environment as taught by Feke with the dark box and lid as taught by Miki. Doing so would make it possible “to darken the surroundings so that an image based on the fluorescent light can be observed with good contrast” (see Miki; [0025]).
Feke in view of Miki fails to explicitly teach wherein a pair of guide rails are mounted on the bottom surface of the darkroom box and enable the support to move in a sliding manner.
However, in the same filed of endeavor, Loney teaches wherein a pair of guide rails (“The two glass blocks 812, 814 may be used as smooth and straight rails or ways to guide a moving stage block 820.” [0110]; Fig.18) are mounted on the bottom surface of the darkroom box (“The precision stage 800 may include a stiff base block 810 where a flat block 812 of glass is supported on raised bosses … The glass blocks 812, 814 may be adhesively bonded to the base block 810” [0109]; the base block 810 is interpreted as the equivalent to the bottom surface of the darkroom box) and enable the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the torsional support apparatus as taught by Feke with the sliding mechanism of precision stage to move the stage block as taught by Loney. Doing so would make it possible to “provide a system that overcomes the significant problems inherent in conventional imaging systems and efficiently provides focused, high quality images at a high throughput” (see Loney; [0008]).

Regarding claim 2, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches wherein: the external stimulus includes a physical stimulus, a chemical stimulus, a temperature change, an injection of an external substance into the test subject, an extraction of an internal substance of the test subject, or any combination thereof (this limitation regarding "external stimulus" is intended use in an apparatus claim, which does not structurally differentiate the claimed invention from the cited prior art; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. MPEP 2111 and 2114; in addition, the apparatus taught by Feke is capable of taking any external stimulus).

Regarding claim 7, Feke (in one embodiment) in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches wherein the image generator includes X-rays ("… and an X-ray anatomical image of animal 306 is being captured in step 416 by electronic imaging system 10 configured for X-ray mode." [0084]).
In an alternative embodiment, Feke further teaches wherein the image generator includes an optical image capturing device ("... and optical imaging modes such as bright-field mode, fluorescence mode, luminescence mode ..." [0093]), or computerized tomography (CT) ("… may be employed in tomographic reconstruction of the contrast the animal presents in the corresponding imaging modes ..." [0093]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught in X-ray mode with the alternative optical mode or tomography mode. Doing so would make it possible to “acquire(s) a multimodal molecular image set” (see Feke; [0079]).
 
Regarding claim 8, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches an excitation energy generator configured to emit energy for the image capturing device to acquire an image ("… with focal plane 500. X-rays 550 are emitted by microfocus X-ray source 28 … that is captured in capture step 416 by electronic imaging system 10 …" [0084]) and is 

Regarding claim 10, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches an outer door rotatably installed at the darkroom box and configured to shield the opening to block external light from being incident into the darkroom box ("Imaging system 10 can include an access means or member 38 to provide convenient, safe and light-tight access to sample environment 14. Access means are well known to those skilled in the art and can include a door, opening, labyrinth, and the like." [0011]).

Regarding claim 11, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches an operator's input receiver configured to receive the operator's physical input operating the image generator ("… a communication and computer control system 26 which can include a display device, for example, a computer monitor …" [0010]; "Belt drive 314 can be commanded by communication and computer control system 26." [0069]; "Communication or computer control system 26 controls stepper motor 352 to cause rotation of pulley 348, as indicated by arrow 316, thereby operating belt drive 314 and causing pulleys 344 and 346 to rotate." [0077]; see also Fig.2A, system 26 includes keyboard and mouse which are user input devices capable of receiving an operator's physical input; system 26 controls multiple components in the imaging process).



Regarding claim 13, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches a stopper configured to constantly maintain a position selected for the support to be fixed in the darkroom box when the support moves in or out of the darkroom box (see Fig.2B, the seat and screw to fix apparatus 300 over plate 16).

Regarding claim 14, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches a light emitter configured to supply light ("Excitation light of three different wavelengths 505A, 505B, 505C is sequentially projected in an epi-illumination configuration by fiber optics 18 onto the ventral semigirth of animal 306 …" [0083]) when applying the external stimulus to the test subject (this limitation regarding "external stimulus" is intended use in an apparatus claim, which does not structurally differentiate the claimed invention from the cited prior art; A claim Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and 2114).

Regarding claim 15, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches wherein the image processor is configured to perform at least one function of image processing, display, storage, and analysis for the images taken, and the analysis analyzes the images by parameterization, digitization ("System 24 converts the light image into an electronic image, which can be digitized. The digitized image can be displayed on the display device, stored in memory, transmitted to a remote location, processed to enhance the image, and/or used to print a permanent copy of the image." [0012]).

Regarding claim 18, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Miki further teaches wherein the blackout cover is in the form of a sheet (“… by a lid 41 …” [0026]; see Fig.3b).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sample environment as taught by Feke with the dark box and lid as taught by Miki. Doing so would make it possible “to darken the surroundings so that an image based on the fluorescent light can be observed with good contrast” (see Miki; [0025]).

Regarding claim 19, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Miki further teaches wherein the blackout cover is configured to close toward a center of the opening (“FIG. 3A shows a state where the lid 41 is closed, and FIG. 3B shows a state where the lid 41 is opened.” [0026]; see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sample environment as taught by Feke with the dark box and lid as taught by Miki. Doing so would make it possible “to darken the surroundings so that an image based on the fluorescent light can be observed with good contrast” (see Miki; [0025]).

Regarding claim 20, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Miki further teaches wherein the blackout cover is movable vertically to adjust the size of the opening (“FIG. 3A shows a state where the lid 41 is closed, and FIG. 3B shows a state where the lid 41 is opened.” [0026]; see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sample environment as taught by Feke with the dark box and lid as taught by Miki. Doing so would make it possible “to darken the surroundings so that an image based on the fluorescent light can be observed with good contrast” (see Miki; [0025]).

Regarding claim 22, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches an extension box surrounding outer 

Regarding claim 23, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Loney further teaches wherein the bottom surface of the darkroom box comprises a pair of side plate portions, which extend from a back lateral wall of the darkroom box toward the open portion (see the left portion and right portion of base block 810 around the cut-out 816 in Fig.18; considering the base block 810 is the equivalent to the bottom surface of darkroom box, the back side of block 810 is equivalent to the back lateral wall of the darkroom box and the from side of block 810 is toward the open portion), and a hollow portion provided between the pair of side plate portions (“A cut-out 816 …” [0109]; Fig.18), and the support is configured to move (“… to guide a moving stage block 820.” [0110]) into and out of the hollow portion of the bottom surface (“The buttons may be arranged in positions that allow for excellent stiffness in all directions other than the driving direction {Y}.” [0111]; see Fig.18 the rails and buttons mechanism is configured to guide the moving of the block 820 in Y direction which is into and out of the cut-out 816).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the torsional support apparatus as taught by Feke with the sliding mechanism of precision stage to move the stage block as taught by Loney. Doing so would make it possible to “provide a system that overcomes the significant problems inherent in conventional imaging systems and 

Regarding claim 24, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 23, and Loney further teaches wherein the pair of guide rails are mounted on the pair of side plate portions, respectively (“The precision stage 800 may include a stiff base block 810 where a flat block 812 of glass is supported on raised bosses … The glass blocks 812, 814 may be adhesively bonded to the base block 810” [0109]; see the position of blocks 812 and 814 relative to the base block 810), and a pair of protrusions of the support are engaged with the pair of guide rails, respectively (“FIGS. 19A and 19B are more detailed views of the moving stage block 820 according to an embodiment of the system described herein showing the spherically shaped buttons 822 a-e that contact the glass blocks 810, 812 at the positions 821 a-e.” [0111]; see Fig.19A and 19B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the torsional support apparatus as taught by Feke with the sliding mechanism of precision stage to move the stage block as taught by Loney. Doing so would make it possible to “provide a system that overcomes the significant problems inherent in conventional imaging systems and efficiently provides focused, high quality images at a high throughput” (see Loney; [0008]).


Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feke in view of Miki and Loney, as applied in claim 1, and further in view of Shigeru (JP 2004121289 A; published on 04/22/2004).

Regarding claim 5, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 1, and Feke further teaches wherein the test subject supporter includes a fastening device comprising a fastener configured to restrict movement or unexpected motion of all or part of the test subject ("The nose of animal 306 may be inserted into an open end of an anterior expandable tubing segment 368, to enable administration of anesthesia flowing from hose 308 a, as well as to stabilize the longitudinal position of animal 306." [0075]).

Regarding claim 6, Feke in view of Miki and Loney teaches all claim limitations, as applied in claim 5, and Feke further teaches wherein the fastening device is attachable by moving a position thereof, and the fastening device is detachable ("Anterior expandable tubing segment 368 extends from within the hollow interior of anterior hub 336 … whereby anterior expandable tubing segment 368 is sufficiently expanded to extend to the head of animal 306." [0076]; the expandable position is the detaching position).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Feke in view of Miki and Loney, as applied in claim 1, and further in view of Noda et al. (US 2008/0261294 A1; published on 10/23/2008) (hereinafter “Noda”).

Regarding claim 21, Feke in view of Miki teaches all claim limitations, as applied in claim 1, and except wherein the blackout cover is movable by power of a cylinder, a linear driving device, a motor, or any combination thereof via gear engagement.
However, in the same field of endeavor, Noda teaches wherein the blackout cover is movable by power of a linear driving device (“… the inserted plate member 9 is able to move in the direction of the y-axis through the top plate by a first actuator 10.” [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sample environment as taught by Feke with the light shielding box as taught by Noda. Doing so would make it possible that the opening “functions as an openable/closable window in accordance with the movement of the plate member” (see Noda; [0052]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Feke in view of Miki and Loney, as applied in claim 1, and further in view of Lin (CN203081121U; published on 07/24/2013).

Note: all citations of reference Lin are citing the paragraph numbers in the attached machine translation.


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the torsional support apparatus as taught by Feke with the sliding mechanism of precision stage to move the stage block as taught by Loney. Doing so would make it possible to “provide a system that overcomes the significant problems inherent in conventional imaging systems and efficiently provides focused, high quality images at a high throughput” (see Loney; [0008]).
Feke in view of Miki and Loney fails to explicitly teach wherein a stopper is movably positioned on at least one of the guide rails and is configured to stop movement of the support.
However, in the same field of endeavor, Lin teaches wherein a stopper is movably positioned on at least one of the guide rails (“… and the stop device can slide along the hanging wheel slide rail 1 to a limited extent by the cooperation of the two positioning grooves and the slide rail …” [0031]) and is configured to stop movement of the support (“The adjustable limiter for the slide rail of the utility model relies on adjusting the distance between the abutting surface of the abutting device and the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the torsional support apparatus as taught by Feke in combination with the sliding mechanism as taught by Loney with the adjustable stopper for slide rail as taught by Lin. Doing so would make it possible to “overcome the shortcomings of the prior art and provide an adjustable stopper for sliding rails with simple structure and convenient assembly” (see Lin; [0007]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793